Case: 21-51066     Document: 00516392465         Page: 1     Date Filed: 07/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 13, 2022
                                  No. 21-51066
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Archie Cabello,

                                                           Petitioner—Appellant,

                                       versus

   United States of America,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:21-CV-242


   Before King, Southwick, and Willett, Circuit Judges.
   Per Curiam:*

          Archie Cabello, federal inmate # 73097-065, appeals the dismissal,
   for lack of jurisdiction, of his 28 U.S.C. § 2241 petition challenging his
   convictions for conspiracy to commit bank larceny, possess stolen bank
   funds, and make false statements on credit applications; possession of stolen


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51066      Document: 00516392465           Page: 2   Date Filed: 07/13/2022




                                     No. 21-51066


   bank funds; making false statements in a credit card application; filing a false
   income tax return; and conspiracy to launder money. Cabello contends that
   the district court had jurisdiction to consider his § 2241 petition challenging
   the validity of his convictions because he satisfied the “savings clause” of 28
   U.S.C. § 2255(e).
          A § 2255 motion is the primary mechanism for collaterally attacking a
   federal sentence. Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). A
   prisoner may, under the “savings clause” of § 2255(e), challenge the basis of
   his federal custody in a § 2241 petition if he shows that the remedy under
   § 2255 “is inadequate or ineffective to test the legality of his detention.”
   § 2255(e); Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001).
   “[T]he savings clause of § 2255 applies to a claim (i) that is based on a
   retroactively applicable Supreme Court decision which establishes that the
   petitioner may have been convicted of a nonexistent offense and (ii) that was
   foreclosed by circuit law at the time when the claim should have been raised
   in the petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Requena, 243
   F.3d at 904.
          Cabello fails to meet his affirmative burden of demonstrating that the
   § 2255 remedy is inadequate or ineffective to test the validity of his
   convictions. See Pack, 218 F.3d at 452. The mere fact that his prior § 2255
   motion was unsuccessful does not suffice. See Tolliver v. Dobre, 211 F.3d 876,
   878 (5th Cir. 2000). In addition, Cabello’s reliance on Buck v. Davis, 137 S.
   Ct. 759 (2017), and Jones v. United States, 529 U.S. 848 (2000), is misplaced.
   Because he did not cite Jones in the district court, we do not consider it on
   appeal. See Wilson v. Roy, 643 F.3d 433, 435 n.1 (5th Cir. 2011). In any event,
   neither Jones nor Buck establishes that any of Cabello’s challenged
   convictions may have been for nonexistent offenses. See Reyes-Requena, 243
   F.3d at 904.




                                          2
Case: 21-51066      Document: 00516392465           Page: 3    Date Filed: 07/13/2022




                                     No. 21-51066


          The district court did not err in determining that Cabello failed satisfy
   the first prong of § 2255(e) and that it thus lacked jurisdiction over his § 2241
   petition. See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). We
   accordingly AFFIRM the judgment of the district court.




                                           3